Title: Editorial Note: Documents Pertaining to the Mission of Barclay and Lamb to the Barbary States
From: 
To: 


    Documents Pertaining to the Mission of Barclay and Lamb to the Barbary StatesEditorial Note
    The documents in this group were prepared by Adams and Jefferson during September and early October. Each of the agents was furnished with a full set of the documents, their texts varying in respect to names of persons and countries, sums of money, and other particulars. In addition to the increased paper work resulting from their separation, Adams and Jefferson were obliged to make revisions in some of the documents and to draft supplementary instructions to Lamb owing to his tardy arrival and to the news contained in Richard O’Bryen’s letter of 24 Aug. Franks arrived back in Paris on 10 Oct. with the various documents signed by Adams, and Jefferson and Humphreys must have put in long hours the next day executing the texts of all documents for the agents and making copies so that these could be carried to America by the Fitzhugh brothers, who delayed their departure to the 12th for this purpose. The pressure and haste under which these various texts were prepared must account for Jefferson’s evidently mistaken indication in his letter to Jay of 11 Oct. 1785 that a copy of the Commissioners’ letter to Vergennes had been furnished to each of the agents. But this urgency was to no avail: the Fitzhugh brothers did not leave French soil for several weeks.
“Mr. Jefferson and I,” John Adams wrote to Stephen Higginson on 4 Oct. 1785, “are sending Mr. Barclay to Morroco and Mr. Lamb to Algiers‥‥We shall have numberless difficulties, much Time I fear will be required; and our Presents not rich enough. The difficulties attending all our operations in Europe are so numerous and tedious that it is enough to tire the Patience of Job. We must now send Agents for the Redemption of Captives as well as to Treat. Captain Stevens in a Vessel of Mr. Fosters, and Capt. Obrien in one of the Irwins of Philadelphia  are taken and Carried into Algiers, at least if the spirit of Forgery has not gone so far as to Counterfeit Letters both to me and Mr. Jefferson which have great appearance of Authenticity. As long ago as 1778 I engaged earnestly in the Business of Treating with the Barbary Powers: but Dr. Franklin’s opinion allways was that the Freedom of the Navigation of the Mediterranean was not worthy the Presents, and everything allways withered more or less that Dr. Franklin blasted” (MHi: AMT).
For Jefferson’s later review of the negotiations with the Barbary states, see under 28 Dec. 1790.
